TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-11-00033-CR



                                  Paul Thomas Hughes, Appellant

                                                  v.

                                    The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
            NO. 8495, HONORABLE JOE CARROLL, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Two days before appellant Paul Hughes submitted his brief in this appeal, the Texas

Court of Criminal Appeals issued Bowen v. State, 374 S.W.3d 427 (Tex. Crim. App. 2012). We

request supplemental briefing from the parties on what effect, if any, Bowen’s sufficiency-of-the-

evidence analysis has on our disposition of this appeal. 374 S.W.3d at 431–32. The appellant should

file his brief no later than March 29, 2013. The State’s response will be due within thirty (30) days

of the filing of the appellant’s brief.

                It is so ordered this 27th day of February 2013.



Before Justices Puryear, Pemberton, and Field.